DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 16 September 2022.
Claims 1-20 have been canceled.
Claims 21-24 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




The Examiner is in agreement that Johnson and Subramanian do not anticipate Applicant’s invention.
The Examiner has entered a new ground(s) of rejection against the amended application as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perng et al., US Patent Application Publication 2010/0070966 A1 (“Perng”).

As per Claim 21-23 regarding “a method for managing RFID devices, the steps comprising: transmitting and applying a message comprising a configuration change from a cloud-based services device to an RFID device.”  Perng in at least paragraph 4-6 discloses sending a message via a network system for updating firmware of a radio frequency identification (RFID) reader.  Perng does not disclose “the network system” as being a cloud-based services device however; the Examiner believes that a “cloud-based system” is a technological progression of network technology.  Therefore, it would have been obvious, at the time of the invention, to one of ordinary skill to modify Perng’s network system to be a cloud-based system with the motivation to take advantage of the improvement in networking-based systems.
Regarding “generating and transmitting a confirmation message with the RFID device, if the application of the configuration change is successful.”  Perng in at least paragraphs 6, 7 and 24 discloses receiving a message from the RFID device when the configuration change (firmware update) is accomplished.

As per Claim 22, which depends from Claim 21 regarding “wherein the configuration change is one or more of a device configuration profile, a software update and a firmware update.”  Perng in at least paragraphs 4 and 17 discloses firmware upgrades for the RFID device.

As per Claim 23, which depends from Claim 21 regarding “receiving the configuration change request at the cloud-based services device, and generating the configuration change with the cloud-based services device.”  Perng in at least Fig.3, Fig.4 and paragraphs 21-25 discloses the steps of updating the firmware of the reader devices.

As per Claim 24, which depends from Claim 21 regarding “wherein the RFID device is one or more of: an RFID printer and a RFID reader.”  Perng in at least Fig.1 and paragraph 25 discloses updating the firmware of various devices.  Perng does not specifically disclose and “RFID printer” however; it would have been obvious, at the time of the invention, to one of ordinary skill to modify Perng’s RFID devices to include an RFID printer.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687